Citation Nr: 0943407	
Decision Date: 11/16/09    Archive Date: 11/25/09

DOCKET NO.  05-39 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a higher initial rating for bronchial 
asthma, currently evaluated as 10 percent disabling.

2.  Entitlement to a higher initial rating for chronic 
allergies, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

F. Yankey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to 
December 1973.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal of rating decisions of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (ROIC) in Philadelphia, Pennsylvania.

The Veteran presented testimony at the Philadelphia, 
Pennsylvania Regional Office and Insurance Center (ROIC) in 
April 2008.  A transcript of the hearing is associated with 
the claims file.


FINDING OF FACT

In a September 2009 statement, received in October 2009, 
prior to the promulgation of a decision in the appeal, the 
Veteran indicated that he wished to withdraw his appeal for 
the issues of entitlement to higher initial ratings for 
chronic allergies and for bronchial asthma.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal consists of a timely filed Notice of Disagreement 
in writing, and after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  
38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.200 (2009).

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  Further, a Substantive Appeal 
may be withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) 
(2009).  Except for appeals withdrawn on the record at a 
hearing, appeal withdrawals must be in writing.  
38 C.F.R. § 20.204(b) (2009).

In a written September 2009 statement, received by VA in 
October 2009, the Veteran indicated his desire to withdraw 
his appeal for the issues of entitlement to higher initial 
ratings for chronic allergies and for bronchial asthma.  The 
Veteran specifically stated that he had come to the 
understanding that the ratings assigned for his conditions 
are in accordance with the Code of Federal Regulations 
ratings schedule, and that there are no grounds for him to 
receive an extra schedular rating.  The Board finds that the 
September 2009 statement qualifies as a valid withdrawal of 
the issues under 38 C.F.R. § 20.204.  

In light of the Veteran's withdrawal of his appeal with 
respect to these issues, there remains no allegation of error 
of fact or law for appellate consideration.  Accordingly, the 
appeal will be dismissed.

ORDER

The appeal is dismissed.


____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


